Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #16977257 filed 09/01/2020. Claims 1-25. Canceled. Claims 26-50 are subject to examination.

Priority
Acknowledgement is made to this application's claim for priority to provisional application 62543716 filed 08/10/2017 and provisional application 62554406 filed 09/05/2017.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 50: Since the claim limitation(s) uses element "means for", it invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the
corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0106] FIG. 12 illustrates example components of a device 1200 in accordance with some embodiments. In some embodiments, the device 1200 may include application processing circuitry 1202, baseband circuitry 1204, Radio Frequency (RF) circuitry 1206, front-end module (FEM) circuitry 1208, one or more antennas 1210, and power management circuitry (PMC) 1212 coupled together at least as shown.


Claim Objections
Claim 31, 36-38, and 45 objected to because of the following informalities:  
Claim 31 recites “a first physical resource and a second physical resource”. It is suggested that claim 31 be amended to recite “the [[a]] first physical resource and the  [[a]] second physical resource”.
Claim 36 and 37 recite “The apparatus of any one of claims” in line 1. It is suggested that claim 36 and 37 be amended to recite “The apparatus of claim”.  
Claim 38 recite “The apparatus of claims” in line 1. It is suggested that claim 38 be amended to recite “The apparatus of claim 
Claim 45 recites “the higher layer signaling”. There is insufficient antecedent basis for these limitations. It is suggested that claim 45 be amended to recite “a .
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 49 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 49 is rejected under 35 US.C. § 101 as covering non-statutory subject matter - transitory propagating signals per se. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals -Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. See Subject Matter Eligibility of Computer Readable Media (https://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26-50 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 and 39 recite “information bits of the first CSI part” in line 9 and line 8 respectively. It is unclear whether these limitations are referring to the “information bits of a first channel state information (CSI) type” recited in line 5 and line 4 respectively. As best understood by the examiner and for the purpose of applying prior art, the examiner considers “a CSI type” as “a CSI part”.
Claim(s) 27-38, 40-48, and 49-50 are also rejected because they are dependent upon rejected claims 26 and 39 as set forth above and include limitations of the clams 26 and 39 respectively.

.  Allowable Subject Matter
Claim 28-30 and 41-44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 26, 31-32, 36-39, 45, and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Wu hereafter) (US 20200178241 A1) in view of AHN et al. (AHN hereafter) (US 20170366322 A1).

Regarding claim 26, Wu teaches, An apparatus of a New Radio (NR) User Equipment, the apparatus including a radio frequency (RF) interface (Wu; The wireless communications system 100 includes base stations 105 (e.g., gNodeBs (gNBs)), UEs 115, and a core network 130. In some examples, the wireless communications system 100 may be … a New Radio (NR) network, Par. 0090), and one or more processors coupled to the RF interface and configured to (UEs 115): 
encode a two part CSI including (Wu; encode a first packet … and a second packet, Par. 0121):
encoding information bits of a first channel state information (CSI) type (wideband CSI) and information bits of a second CSI part (narrowband CSI) to generate, respectively, encoded bits of a first CSI part and encoded bits of a second CSI part (Wu; UE 115-a may encode a first packet including a first set of feedback components of CSI report 245 and a second packet including a second set of feedback components of CSI report 245, Par. 0121), a payload size of the second CSI part being based on encoded bits of the first CSI part (Wu; UE 115-a may determine that the maximum payload size supported by short PUCCH 235 is X bits, the number of bits used to convey the wideband CSI feedback is Y bits and that the remaining bits, Z=X−Y, only support the transmission of narrowband CSI feedback for N subbands, Par. 0117) and further being encoded separately from information bits of the first CSI part; and 
mapping the encoded bits of the first CSI part onto a first physical resource and the encoded bits of the second CSI part onto a second physical resource different from the first physical resource (Wu; If a single PUCCH resource is configured for a slot, such as short PUCCH 235, then UE 115-a transmits the first encoded packet on the PUCCH resource and concatenates the second encoded packet on the PUCCH resource, Par. 0121; a UE may identify control resources allocated to the UE during a short PUCCH 405-b of an identified slot. The UE may then transmit first packet 410-b and second packet 415-b on the allocated resources, Par. 0141); and 
configure the two part CSI in a long or short PUCCH for transmission to a NR evolved Node B (gNodeB) (Wu; After determining the size of the frequency subband, UE 115-a may transmit CSI report 245 over the resources of short PUCCH 235 to base station 105-a. CSI report 245 may include the wideband CSI feedback and the narrowband CSI feedback for a number of fixed frequency subbands that corresponds to the size of the determined frequency subband, Par. 0118).  
Although Wu teaches transmitting encoded packet on PUCCH resource and maximum payload size of PUCCH is x bits, but Wu fails to explicitly teach that “x bits” are “x encoded bits”. However, in the same field of endeavor, AHN teaches in Fig. 11 that information bits are encoded first and then modulated before being transmitted on PUCCH. AHN also teaches in Par. 0066 that “the PUCCH format 3 may carry 48 encoded bits”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Wu to include the use of channel structure of PUCCH format as taught by AHN in order to place modulated encoded bits (AHN; Par. 0080). 

Regarding claim 39, Wu teaches, A method to be performed at a New Radio (NR) User Equipment (Wu; The wireless communications system 100 includes base stations 105 (e.g., gNodeBs (gNBs)), UEs 115, and a core network 130. In some examples, the wireless communications system 100 may be … a New Radio (NR) network, Par. 0090), the method including: 
encoding a two part CSI including (Wu; encode a first packet … and a second packet, Par. 0121):
encoding information bits of a first channel state information (CSI) type (wideband CSI) and information bits of a second CSI part (narrowband CSI) to generate, respectively, encoded bits of a first CSI part and encoded bits of a second CSI part (Wu; UE 115-a may encode a first packet including a first set of feedback components of CSI report 245 and a second packet including a second set of feedback components of CSI report 245, Par. 0121), a payload size of the second CSI part being based on encoded bits of the first CSI part (Wu; UE 115-a may determine that the maximum payload size supported by short PUCCH 235 is X bits, the number of bits used to convey the wideband CSI feedback is Y bits and that the remaining bits, Z=X−Y, only support the transmission of narrowband CSI feedback for N subbands, Par. 0117) and further being encoded separately from information bits of the first CSI part; and 
mapping the encoded bits of the first CSI part onto a first physical resource and the encoded bits of the second CSI part onto a second physical resource different from the first physical resource (Wu; If a single PUCCH resource is configured for a slot, such as short PUCCH 235, then UE 115-a transmits the first encoded packet on the PUCCH resource and concatenates the second encoded packet on the PUCCH resource, Par. 0121; a UE may identify control resources allocated to the UE during a short PUCCH 405-b of an identified slot. The UE may then transmit first packet 410-b and second packet 415-b on the allocated resources, Par. 0141); and 
configuring the two part CSI in a long or short PUCCH for transmission to a NR evolved Node B (gNodeB) (Wu; After determining the size of the frequency subband, UE 115-a may transmit CSI report 245 over the resources of short PUCCH 235 to base station 105-a. CSI report 245 may include the wideband CSI feedback and the narrowband CSI feedback for a number of fixed frequency subbands that corresponds to the size of the determined frequency subband, Par. 0118).  
Although Wu teaches transmitting encoded packet on PUCCH resource and maximum payload size of PUCCH is x bits, but Wu fails to explicitly teach that “x bits” are “x encoded bits”. However, in the same field of endeavor, AHN teaches in Fig. 11 that information bits are encoded first and then modulated before being transmitted on PUCCH. AHN also teaches in Par. 0066 that “the PUCCH format 3 may carry 48 encoded bits”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Wu to include the use of channel structure of PUCCH format as taught by AHN in order to place modulated encoded bits (AHN; Par. 0080).

Regarding claim 49, Wu-AHN teaches, A product comprising one or more computer-readable storage media comprising computer-executable instructions operable to, when executed by at least one computer processor, enable the at least one computer processor to perform the method of claim 39 (See claim 39 rejections above).

Regarding claim 50, Wu-AHN teaches, An apparatus comprising means for causing a wireless communication device to perform the method of claim 39 (See claim 39 rejections above).

Regarding claim 31, Wu-AHN teaches, The apparatus of claim 26, the one or more processors further configured to: 
decode higher layer signaling from the gNodeB (Wu; UE 115-b and base station 105-b exchange configuration information within the high-layer signaling, Par. 0163); and 
configure at least one of a payload size of a first physical resource and a second physical resource based on the higher layer signaling (Wu; base station 105-b may designate PUCCH resources for CSI reporting … base station 105-b may designate a first set of PUCCH resources for reporting a first type of CSI feedback (e.g., wideband CSI feedback, such as CRI, LI, RI, and/or PMI-1), and a second set of PUCCH resources for a second type of CSI feedback (e.g., narrowband CSI feedback, such as PMI-2 and/or CQI), Par. 0163-0164; UE 115-b may determine … a maximum supported payload size of the one or more PUCCH resources, Par. 0173).  

Regarding claim 32, Wu-AHN teaches, The apparatus of claim 31, wherein the higher layer signaling includes UE- specific signaling (Wu; At 605, UE 115-b and base station 105-b may exchange high-layer signaling, such as RRC signaling … UE 115-b may indicate to base station 105-b a capability for certain aspects of communications. Base station 105-b may similarly indicate a capability for certain aspects of communications, Par. 0163).  

Regarding claim 36, Wu-AHN teaches, The apparatus of any one of claims 26, wherein: 
the first CSI part includes rank indicator (RI), CSI resource indicator (CRI) and precoding matrix indicator (PMI), and the second CSI part includes channel quality indicator (CQI); 
the first CSI part includes RI and CRI, and the second CSI part includes PMI and CQI (Wu; the first packet 410-b includes a subset of CSI feedback components, such as CRI, LI, RI … the second packet 415-b includes the remaining CSI feedback components, such as PMI-1, PMI-2, and CQI, Par. 0142); or 
the first CSI part includes RI, CRI and CQI, and the second CSI part includes PMI.  

Regarding claim 37, Wu-AHN teaches, The apparatus of any one of claims 26, further including a front-end module (FEM) coupled to the RF interface (Wu; Device 1005 may include components … transceiver 1035, Par. 0220).  

Regarding claim 38, Wu-AHN teaches, The apparatus of claims 37, further including at least one antenna coupled to the FEM (Wu; Transceiver 1035 may communicate bi-directionally, via one or more antennas, Par. 0224).  

Regarding claim 45, Wu-AHN teaches, The method of claim 39, wherein the higher layer signaling includes NR minimum system information (MSI), NR remaining minimum system information (RMSI), NR system information block (SIB), or radio resource control (RRC) signaling (Wu; At 605, UE 115-b and base station 105-b may exchange high-layer signaling, such as RRC signaling … UE 115-b may indicate to base station 105-b a capability for certain aspects of communications. Base station 105-b may similarly indicate a capability for certain aspects of communications, Par. 0163). 
  
  
Claim 27 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu-AHN and in further view of PAPASAKELLARIOU et al. (PAPASAKELLARIOU  hereafter) (US 20100195575 A1).

Regarding claim 27 and claim 40, Wu-AHN teaches, The apparatus of claim 26 and The method of claim 39 respectively. 
	Although Wu teaches determining Z bits from X and Y bits in Par. 0117, but Wu-AHN fail to explicitly teach,
wherein the first physical resource and the second physical resource are based on a ratio between an amount of resources for the first CSI part and an amount of overall resources for all CSI reports on the PUCCH.  
However, in the same field of endeavor, PAPASAKELLARIOU teaches, 
wherein the first physical resource and the second physical resource are based on a ratio between an amount of resources for the first CSI part and an amount of overall resources for all CSI reports on the PUCCH (PAPASAKELLARIOU; A ratio of an amount of resources required for transmission of the control information in the PUSCH over a total amount of resources available for transmission of the data information or the control information in the PUSCH is determined by the UE. The control information is transmitted together with the data information in the PUSCH by the UE, when the ratio is less than or equal to a threshold value, Par. 0026). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Wu-AHN to include the use of comparing ratio against a threshold as taught by PAPASAKELLARIOU in order to determine multiplexing different types of data (PAPASAKELLARIOU; Par. 0026).
  

Claim 33-34 and 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu-AHN and in further view of Tiirola et al. (Tiirola hereafter) (US 20180097609 A1).
 
Regarding claim 33 and claim 46, Wu-AHN teaches, The apparatus of claim 26 and The method of claim 39 respectively, wherein the first physical resource and the second physical resource are multiplexed in a time division multiplexing (TDM) manner (Wu; The UE may then transmit first packet 410-c on the allocated resources in the first short PUCCH 405-c-1 and may transmit second packet 415-c on the allocated resources in the second short PUCCH 405-c-2, Par. 0144) or in a frequency divisional multiplexing (FDM) manner or according to a combination of TDM and FDM.  
	Although Wu-AHN describes PUCCH as two short PUCCH, however in the same field of endeavor, Tiirola teaches in Par. 0067 Fig. 5 that “Short PUCCH 504 including two OFDMA symbols”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Wu-AHN to include the use of different PUCCH resource as taught by Tiirola in order to determine short PUCCH (Tiirola; Par. 0067).

Regarding claim 34, Wu-AHN-Tiirola  teaches, The apparatus of claim 33, wherein the first physical resource and the second physical resource are multiplexed in a time division multiplexing (TDM) manner, and wherein the first physical resource is to precede the second physical resource in a time domain (Wu; first packet 410-c is transmitted before second packet 415-c, Par. 0144).  
 
Regarding claim 47, Wu-AHN-Tiirola  teaches, The method of claim 46, wherein the first physical resource is to precede the second physical resource in a time domain (Wu; first packet 410-c is transmitted before second packet 415-c, Par. 0144).
  

Claim 35 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu-AHN-Tiirola and in further view of Matsumura et al. (Matsumura hereafter) (US 20200236700 A1).

Regarding claim 35 and claim 48, Wu-AHN-Tiirola teaches, The apparatus of claim 34 and The method of claim 46 respectively.
	Wu-AHN-Tiirola fail to explicitly teach,
wherein the first physical resource is mapped adjacent to or at each side of a physical resource carrying a demodulation reference signal (DM-RS).  
However, in the same field of endeavor, Matsumura teaches,
wherein the first physical resource is mapped adjacent to (Matsumura; RS and UCI are time-division-multiplexed (TDM) also in the short PUCCH, Par. 0100) or at each side of a physical resource carrying a demodulation reference signal (DM-RS) (Matsumura; The RS may be, for example, the demodulation reference signal (DMRS: DeModulation Reference Signal), which is used to demodulate UCI, Par. 0040; UCI includes … a scheduling request (SR), channel state information (CSI), Par. 0065).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Wu-AHN-Tiirola to include the use of DMRS as taught by Matsumura in order to demodulate UCI (Matsumura; Par. 0040).
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Examiner, Art Unit 2416